Opper, J., concurring: Much of the language used in the various cases appears at first glance to be confusing and difficult to reconcile with the Hallock case and Klein v. United States, which it reestablished. But if we concentrate upon the principle and eliminate dis-tinguisliable elements, it becomes apparent that the rule itself is less difficult than its application to individual situations. Thus, it must be emphasized that we are not dealing here with transfers at death which might fall more clearly into some other provision of section 302, and that expressions establishing the test as whether decedent’s death brought about the shifting of economic benefits from the dead to the living or was the generating source of the survivor’s title are illuminating only as they throw light on this distinction. Cf., e. g., Tyler v. United States, 281 U. S. 497. Section 302 (c) deals by definition with transfers made by the decedent during his lifetime, although subjected to estate tax because thought to be analogous to transfers at death. Gifts intended to take effect at death, like those made in contemplation of death, may appear to be complete at the time they are made. Cf. the St. Louis Union Trust Co. cases. But if they partake of the infirmity which the statute defines, that is, if they were primarily intended to take effect in possession or enjoyment only at the decedent’s death or subsequent to it, the statute includes them in the gross estate. The test of intention — that is, of course, the decedent’s intention— involves basically a question of fact to be decided on the evidence. But we are not deprived of the benefit of certain basic principles for the ascertainment of the general character of that intention. The instrument of transfer must be taken to show what was in the decedent’s mind perhaps better than any extrinsic evidence. It is a legal document and the decedent must be presumed to have intended its legal effects. These effects are to be construed in their broader aspect and not on the basis of legal refinements or technical subtleties. Cf. Helvering v. Hallock. Some things may follow so clearly from the decedent’s disposition that his representatives may not be heard to contradict them. On the other hand, the framework of extrinsic circumstances can not but furnish guidance in appropriate cases. Thus, the creation of a trust for the benefit of an aged aunt by a comparatively youthful grantor may demonstrate a totally different intent from a gift to minor grandchildren and their issue and appointees, notwithstanding that the instruments of transfer are otherwise identical. Likewise in one set of circumstances it may be of consequence that the grantor has indicated his concern, on the subject of a reacquisition of possession, by express provisions establishing his reversionary interest, while in others the remaining facts may negative that significance. ,It is in this setting that we are required to ascertain for the purposes of each controversy as it arises whether all of the relevant evidence indicates the critical intention. In this instance, as in the Kellogg and Lloyd cases, I agree that it does not. The efforts of the decedent “to deal with the foreseeable contingencies in such a way that the property would be permanently severed from her estate” is not overcome, on this record at least, by the fact that the well nigh inconceivable failure of all potential takers was given the express effect of an ultimate reversion. The principles stated seem to me to call for the result in the present proceeding, as in the Kellogg and Lloyd cases, that these transfers were intended to take effect at once in all of their immediate and remote aspects and, consequently, that there was no intention, so far as it could be humanly avoided, that any phase of the arrangement should be postponed until the transferor’s death. Mukdock, SternhageN, Leech, Disney, and Kern, JJ., agree with the above.